internal_revenue_service department of the treasury number info release date index no washington dc person to contact telephone number refer reply to cc ita - genin-155125-01 date date dear this letter responds to your request for information regarding the deductibility of expenses for employee business meals you inquired whether the costs of meals consumed by air traffic controllers during their shift at their regular post of duty are deductible under sec_162 of the internal_revenue_code you have also enclosed an article by martin a kapp c p a tax_advice for controllers the air traffic controller jan date pincite which relates to your inquiry i am pleased to provide the following general information regarding the deductibility of business meal expenses sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business under sec_162 an employee may deduct expenses paid_or_incurred while traveling away from home in pursuit of a trade_or_business meal expenses_incurred while not traveling away from home might also be deductible as entertainment_expenses if they relate closely enough to business activities to escape the disallowance under sec_274 sec_274 provides that no deduction shall be allowed for entertainment_expenses unless the taxpayer establishes that the item was directly related to a substantial_and_bona_fide_business_discussion or that such item was associated with the active_conduct of the taxpayer’s trade_or_business sec_274 generally limits the amount allowable as a deduction under sec_162 for any expense for food beverages or entertainment to percent of the amount that otherwise would be allowable as a deduction under sec_274 the limit is higher in the case of any expense for food or beverages consumed while away from home by an individual during or incident to the period of duty subject_to the hours_of_service limitations of the department of transportation such as a control tower operator sec_274 gradually increases the deductible percentage to percent for taxable years beginning in for taxable years beginning in the deductible percentage for these expenses is percent sec_274 however provides no authority for deducting any meal expense not otherwise deductible under sec_162 sec_1_274-5 of the income_tax regulations provides in part that documentary_evidence such as receipts paid bills or similar evidence sufficient to support an expenditure is required for any expenditure for lodging while traveling away from home and any other expenditure of dollar_figure or more genin-155125-01 sec_262 provides that personal living or family_expenses are not deductible sec_1_262-1 provides that the costs of a taxpayer’s meals not incurred while traveling away from home are personal expenses except as provided by sec_162 sec_212 expenses to produce income and moving_expenses generally the costs of meals at the taxpayer’s regular work location are not deductible under sec_162 the courts have held that daily meals are an inherently_personal expense see eg 80_tc_1073 aff’d 758_f2d_211 7th cir deductions for frequent lunch meetings taken by a law firm disallowed an expense for meals is allowable only if it meets the requirements of sec_162 described above thus the costs of meals can be deductible as a traveling expense while away from home or subject_to the requirements of sec_274 the costs of meals may be deductible as an entertainment expense i do not believe mr kapp’s article conflicts with this information however confusion may arise from the assertion that the taxpayer_relief_act_of_1997 publaw_105_34 greatly expanded travel tax deductions to include all individuals ‘subject to department of transportation hours_of_service limitations ’ martin a kapp c p a tax_advice for controllers the air traffic controller jan date pincite an employee may deduct expenses paid_or_incurred while traveling away from home in pursuit of any trade_or_business as provided by sec_162 the taxpayer_relief_act_of_1997 added sec_274 to the code which allows a deduction for a greater percentage of expenses for food or beverages consumed while away from home by an individual during or incident to the period of duty subject_to the department of transportation hours_of_service limitations than is allowed generally 1p l a genin-155125-01 i hope this information is helpful for your convenience i have enclosed publication travel entertainment gift and car expenses if you have any questions please call at the number above sincerely yours kimberly l koch assistant to branch chief branch office of associate chief_counsel income_tax accounting enclosure
